DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed on 06/25/2020 has been considered.

Claim Objections
3. Claims 14 and 20 are objected to because of the following informalities.  Appropriate correction is required.

a. Claim 14 should be replaced as follows, “A method comprising: monitoring, by use of a processor, data traffic patterns for an optical link comprising an optical adapter; storing, by use of [a] the processor, state parameters from the optical adapter in a data log; inputting, by use of [a] the processor, the state parameters from the data log into a failure prediction model; generating, by use of [a] the processor and using the failure prediction model, a probability of failure of the optical adapter based on current state parameters from the data log; estimating, by use of [a] the processor and based on the data traffic patterns, a time for corrective action for the optical adapter, the time for corrective action comprising a time prior to a predicted failure based on the probability of failure; and sending, by use of [a] the processor, an alert comprising the probability of failure in response to the probability of failure reaching a failure threshold, the failure 

b. Claim 20 should be replaced as follows, “A program product comprising a computer readable storage medium with program code, the program code being configured to be executable by a processor to perform operations comprising: storing state parameters from [and] an optical adapter of an optical link in a data log; inputting the state parameters from the data log into a failure prediction model; generating, using the failure prediction model, a probability of failure of the optical adapter based on current state parameters from the data log; and in response to the probability of failure reaching a failure threshold; decreasing data traffic in the optical link; and sending an alert comprising the probability of failure, the failure threshold comprising a probability of failure indicative of impending failure of the optical adapter”. Appropriate correction is required to make the claim clearer.

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The examiner suggests amending the claim to embody the program on “non-transitory computer-readable medium” in order to make the claim statutory. Any amendment to the claim should be commensurate with its corresponding disclosure. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,6 and 7 are rejected under 35 USC 103 for being unpatentable over Scherger et al; (US 2020/0112489) in view of Francesco et al; (A Tutorial on Machine Learning for Failure Management in Optical Networks – 2019 attached).

Regarding claim 1, Scherger discloses an apparatus comprising: a processor in a network device; (processor 410 in the optical device, see figure 4) comprising an optical adapter of an optical link;(network element 215a in optical communication device, see figure 2) and a memory that stores program code executable by the processor ;(working memory 435 connected to the processor 410 for executing the instructions stored in the memory 435, see figure 4) to: store state parameters from the optical adapter in a data log; input the state parameters from the data log into a failure prediction model; (ML failure prediction system 120 is configured to obtain abstracted KPIs, and/or other telemetry information (state parameters) about each of the one or more network elements 115, see paragraph 23 and figure 1) generate, using the failure prediction model, a probability of failure of the optical adapter based on current state parameters from the data log; (the ML failure prediction system 120 is configured to predict, based on the KPIs and/or other telemetry information, whether network equipment will fail, see paragraph 23 and figure 1)  and in response to the probability of failure reaching a failure threshold;( threshold crossing alarms (TCA) are implemented in combination with an ML failure algorithm, see paragraph 24, lines 1,2 and figure 1) and send an alert comprising the probability of failure, wherein the failure threshold comprises a probability of failure indicative of impending failure of the optical adapter;( determining whether one or more thresholds have been exceeded, and to perform an action in the form of  alarm in response to the threshold being exceeded, see paragraph 24, lines 4,5).

However Scherger does not explicitly disclose decrease data traffic in the optical link.

In a related field of endeavor, Francesco discloses  decrease data traffic in the optical link ;(in case of a predicted failure on the primary light path the data traffic is rerouted traffic on a backup light path, see page 6, section IV and paragraph 2).



Regarding claim 2, Scherger discloses the apparatus of claim 1, wherein the program code is further executable by the processor to: and estimate, based on the data traffic patterns, a time for corrective action for the optical adapter of the optical link,(the ML failure prediction system 120 is configured to determine the immediacy (a time for corrective action) of a failure, see paragraph 32 and figure 1) the time for corrective action comprising a time prior to a predicted failure based on the probability of failure, wherein the alert comprises the time for the corrective action; (network elements 115 predicted to fail within 24 hours by the ML failure prediction system may be prioritized for repair or replacement over network elements predicted to fail over longer timeframes, see paragraph 32 and figure 1)

However Scherger does not explicitly disclose monitor data traffic patterns for the optical link.

In a related field of endeavor, Francesco discloses  monitor data traffic patterns for the optical link; (machine learning algorithms for failure detection is applied to the optical link over a period of time for monitoring the parameters of the incoming data traffic, see page 7, section B, paragraph 2 and figure 7).


Regarding claim 6, Scherger discloses the apparatus of claim 1, wherein the program code is further executable by the processor to: gather failure data of a plurality of optical adapters and related state parameters of the plurality of optical adapters;(collector (ML failure prediction system 220) is configured to obtain abstracted KPIs, and/or other telemetry information (state parameters) about each of the one or more network elements 215a,215b and 215c and  see paragraph 41 and figure 2)  and refine, using machine learning, the failure prediction model based on the failure data of the plurality of optical adapters and related state parameters of the plurality of optical adapters;( KPIs, telemetry information, and/or relevant performance metrics may be identified and processed into usable data by the ML system 230 and the ML system 230 may accordingly be configured to predict the failure of one or more of the network elements 215, see paragraph 42 and figure 2).

Regarding claim 7, Scherger discloses the apparatus of claim 6, wherein the network device comprises the failure prediction model;(collector (ML failure prediction system 220) and a global network manager; (a network inventory system 235, provisioning system 240, work order system 245, and a business intelligence system 250, see figure 2) comprises an additional failure prediction model, (learning management system 205, see figure 2) wherein the gathered failure data of the plurality of optical adapters and related state parameters of the plurality of optical adapters is gathered at the global network manager which refines the failure prediction model at the global network manager,( the a network inventory system 235, provisioning system 240, work order system 245, and a business intelligence system 250 provides additional system for providing information for system equipments, provisioning equipments, ordering new equipments and creating work orders to learning management system 205 and further to the ML system 230 for failure prediction, see paragraphs 45 and 46 and figure 2) and wherein the program code is further executable by the processor to receive model parameters from the global network manager and to modify the failure prediction model at the network device based on the refinements to the failure prediction model at the global network manager; (the learning management system 205 may be configured to interface with the various management systems 210, 235-250 and the learning management system 205 may be configured to identify one or more of the network elements predicted to fail based on the information from the systems 235,240,245 and 250, see paragraphs 45 and 46 and figure 2).

Claims 3,4 and 5 are rejected under 35 USC 103 for being unpatentable over Scherger et al; (US 2020/0112489) in view of Francesco et al; (A Tutorial on Machine Learning for Failure Management in Optical Networks – 2019 attached) and further in view of Yona et al; (WO 2016/056002A2).

Regarding claim 3, the combination of Scherger and Francesco does not explicitly disclose the apparatus of claim 2, wherein the estimated time for the corrective action comprises a time with a low amount of disruptiveness to data traffic.

In a related field of endeavor, Yona discloses the apparatus of claim 2, wherein the estimated time for the corrective action comprises a time with a low amount of disruptiveness to data traffic;(the controller decides to restore the optical based on the knowledge of the data traffic traversing the optical link prior to the link failure, see page 16, lines 10-13).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the traffic status of Yona with Scherger and Francesco to provide the data traffic traversing the optical link and the motivation is to provide time for restoring the failed optical link. 

Regarding claim 4, the combination of Scherger and Francesco does not explicitly disclose the apparatus of claim 2, wherein the program code to monitor data traffic patterns for the optical link comprises determining a pattern comprising a time period of when data traffic to the optical link is low.

In a related field of endeavor, Yona discloses the apparatus of claim 2, wherein the program code to monitor data traffic patterns for the optical link comprises determining a ;(the controller decides to restore the optical based on the knowledge of the data traffic traversing the optical link prior to the link failure or base don congestion of the restored link after the failure; see page 16, lines 10-13). (Motivation same as claim 3).

Regarding claim 5, the combination of Scherger and Francesco does not explicitly disclose the apparatus of claim 1, wherein decreasing data traffic in the optical link comprises increasing a cost of using the optical link, wherein increasing the cost of using the optical link decreases data traffic to the optical link and increases data traffic to a redundant optical link.

In a related field of endeavor, Yona discloses the apparatus of claim 1, wherein decreasing data traffic in the optical link comprises increasing a cost of using the optical link,(in order to drain (decreasing data traffic) the cost of the optical link is increased , see page 18, lines 27-30) wherein increasing the cost of using the optical link decreases data traffic to the optical link and increases data traffic to a redundant optical link ;(once the optical link is drained the controller reroutes the traffic the best route available at the time, see page 18, lines 31,32 and page 19, lines 1,2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the cost increase of Yona with Scherger and 
Claims 8,12 and 13 are rejected under 35 USC 103 for being unpatentable over Scherger et al; (US 2020/0112489) in view of Francesco et al; (A Tutorial on Machine Learning for Failure Management in Optical Networks – 2019 attached) and further in view of Chintalapati et al; (US 2019/0377625). 

Regarding claim 8, the combination of Scherger and Francesco does not explicitly disclose the apparatus of claim 1, wherein the program code is further executable by the processor to determine a current link health wherein the current link health is a function of the probability of failure of the optical adapter and a frame checksum error rate.

In a related field of endeavor, Chintalapati discloses the apparatus of claim 1, wherein the program code is further executable by the processor to determine a current link health; (node failure prediction algorithm creation platform 470 access a node historical state data store 472 containing historical node state data including at least one metric that represents a health status or an attribute of a node, see paragraph 38) wherein the current link health is a function of the probability of failure of the optical adapter;( the virtual machine assignment platform 450 use the machine learning trained node failure prediction algorithm along with information from an active node data store 452 to calculate node failure probability scores, see paragraph 38) and a frame checksum error rate; (patterns in the performance metric 620 for determining link health in future, see paragraph 40 and figure 6).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the link health status if Chintalapati with Schreger and Francesco to determine the failure prediction of the optical link and the motivation is determine the health status of the node over a period of time. 

Regarding claim 12, the combination of Scherger and Francesco does not explicitly disclose the apparatus of claim 1, wherein the program code is further executable by the processor to determine a predicted link health alert time TLHF comprising a predicted time of the probability of failure of the optical adapter reaching a probability of failure threshold independent of a frame checksum error rate.

In a related field of endeavor, Chintalapati discloses the apparatus of claim 1, wherein the program code is further executable by the processor to determine a predicted link health alert time TLHF comprising a predicted time of the probability of failure of the optical adapter reaching a probability of failure threshold independent of a frame checksum error rate;( the virtual machine assignment platform 450 use the machine learning trained node failure prediction algorithm along with information from an active node data store 452 to calculate node failure probability scores (thus independent of frame checksum error rate, see paragraph 38). (Motivation same as claim 8).

Regarding claim 13, the combination of Scherger and Francesco does not explicitly disclose the apparatus of claim 1, wherein the program code is further executable by the processor to determine a predicted link efficiency failure time TLEF (LTH) comprising a time when a frame checksum error rate of the optical adapter is predicted to reach a frame checksum error threshold independent of the probability of failure.

In a related field of endeavor, Chintalapati discloses the apparatus of claim 1, wherein the program code is further executable by the processor to determine a predicted link efficiency failure time TLEF (LTH) comprising a time when a frame checksum error rate of the optical adapter is predicted to reach a frame checksum error threshold independent of the probability of failure; (patterns in the performance metric 620 can be used to predict or estimate 630 a future value of that metric (thus independent of the failure probability) and when it is predicted that the metric exceeds a failure threshold 640 the system may predict a node failure time, see paragraph 40 and figure 6). (Motivation same as claim 8).

Claims 14,15,16, 17 and 18 are rejected under 35 USC 103 for being unpatentable over Scherger et al; (US 2020/0112489) in view of Francesco et al; (A Tutorial on Machine Learning for Failure Management in Optical Networks – 2019 attached), further in view of Yona et al; (WO 2016/056002A2). 

(network element 215a in optical communication device, see figure 2) storing, by use of a processor; (processor 410 in the optical device, see figure 4) state parameters from the optical adapter in a data log; inputting, by use of a processor, the state parameters from the data log into a failure prediction model; (ML failure prediction system 120 is configured to obtain abstracted KPIs, and/or other telemetry information (state parameters) about each of the one or more network elements 115, see paragraph 23 and figure 1) generating, by use of a processor and using the failure prediction model, a probability of failure of the optical adapter based on current state parameters from the data log; (the ML failure prediction system 120 is configured to predict, based on the KPIs and/or other telemetry information, whether network equipment will fail, see paragraph 23 and figure 1) estimating, by use of a processor and based on the data traffic patterns, a time for corrective action for the optical adapter,(the ML failure prediction system 120 is configured to determine the immediacy (a time for corrective action) of a failure, see paragraph 32 and figure 1) the time for corrective action comprising a time prior to a predicted failure based on the probability of failure, wherein the alert comprises an estimated time for the corrective action, (network elements 115 predicted to fail within 24 hours by the ML failure prediction system may be prioritized for repair or replacement over network elements predicted to fail over longer timeframes, see paragraph 32 and figure 1) and sending, by use of a processor, an alert comprising the probability of failure in response to the probability of failure reaching a failure threshold, the failure threshold comprising a probability of (determining whether one or more thresholds have been exceeded, and to perform an action in the form of  alarm in response to the threshold being exceeded, see paragraph 24, lines 4,5)

However Scherger does not explicitly disclose monitoring, by use of a processor, data traffic patterns, the estimated time for the corrective action comprises a time with a low amount of disruptiveness to data traffic.

In a related field of endeavor, Francesco discloses  monitoring, by use of a processor, data traffic patterns; (machine learning algorithms for failure detection is applied to the optical link over a period of time for monitoring the parameters of the incoming data traffic, see page 7, section B, paragraph 2 and figure 7).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the traffic parameters monitoring of Francesco  with Scherger to predict an early failure detection and the motivation is to minimize the traffic disruptions  

However the combination of Scherger and Francesco does not explicitly disclose the estimated time for the corrective action comprises a time with a low amount of disruptiveness to data traffic.

 ;(the controller decides to restore the optical based on the knowledge of the data traffic traversing the optical link prior to the link failure, see page 16, lines 10-13).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the traffic status of Yona with Scherger and Francesco to provide the data traffic traversing the optical link and the motivation is to provide time for restoring the failed optical link. 

Regarding claim 15, Scherger discloses the method of claim 14, further comprising, in response to the probability of failure reaching the failure threshold, (threshold crossing alarms (TCA) are implemented in combination with an ML failure algorithm, see paragraph 24, lines 1,2 and figure 1).

However Scherger does not explicitly disclose decreasing data traffic in the optical link.

In a related field of endeavor, Francesco discloses decreasing data traffic in the optical link; ;(in case of a predicted failure on the primary light path the data traffic is rerouted traffic on a backup light path, see page 6, section IV and paragraph 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the decrease in data traffic of Francesco with 

Regarding claim 16, the combination of Scherger and  Francesco does not explicitly disclose the method of claim 15, wherein decreasing data traffic in the optical link comprises increasing a cost of using the optical link, wherein increasing the cost of using the optical link decreases data traffic to the optical link and increases data traffic to a redundant optical link. 

In a related field of endeavor, Yona discloses the method of claim 15, wherein decreasing data traffic in the optical link comprises increasing a cost of using the optical link,(in order to drain (decreasing data traffic) the cost of the optical link is increased , see page 18, lines 27-30) wherein increasing the cost of using the optical link decreases data traffic to the optical link and increases data traffic to a redundant optical link ;(once the optical link is drained the controller reroutes the traffic the best route available at the time, see page 18, lines 31,32 and page 19, lines 1,2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the cost increase of Yona with Scherger and Francesco to minimize the data traffic traversing the optical link and motivation is to drain the optical link of the traffic.

(collector (ML failure prediction system 220) is configured to obtain abstracted KPIs, and/or other telemetry information (state parameters) about each of the one or more network elements 215a,215b and 215c and  see paragraph 41 and figure 2) and refining, using machine learning, the failure prediction model based on the failure data of the plurality of optical adapters and related state parameters of the plurality of optical adapters;( KPIs, telemetry information, and/or relevant performance metrics may be identified and processed into usable data by the ML system 230 and the ML system 230 may accordingly be configured to predict the failure of one or more of the network elements 215, see paragraph 42 and figure 2) wherein the failure prediction model is in a network device ;(collector (ML failure prediction system 220) and a global network manager comprises an additional failure prediction model, (learning management system 205, see figure 2) wherein the gathered failure data of the plurality of optical adapters and related state parameters of the plurality of optical adapters are gathered at the global network manager which refines the failure prediction model at the global network manager,( the a network inventory system 235, provisioning system 240, work order system 245, and a business intelligence system 250 provides additional system for providing information for system equipments, provisioning equipments, ordering new equipments and creating work orders to learning management system 205 and further to the ML system 230 for failure prediction, see paragraphs 45 and 46 and figure 2) and further comprising receiving model parameters from the global  (the learning management system 205 may be configured to interface with the various management systems 210, 235-250 and the learning management system 205 may be configured to identify one or more of the network elements predicted to fail based on the information from the systems 235,240,245 and 250, see paragraphs 45 and 46 and figure 2).

Regarding claim 18, the combination of Scherger and  Francesco does not explicitly disclose the method of claim 14, wherein monitoring data traffic patterns for the optical link comprises determining a pattern comprising a time period of when data traffic to the optical link is low. 

In a related field of endeavor, Yona discloses disclose the method of claim 14, wherein monitoring data traffic patterns for the optical link comprises determining a pattern comprising a time period of when data traffic to the optical link is low ;(the controller decides to restore the optical based on the knowledge of the data traffic traversing the optical link prior to the link failure or base don congestion of the restored link after the failure; see page 16, lines 10-13). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the traffic status of Yona with Scherger and 

Claim 20 is rejected under 35 USC 103 for being unpatentable over Scherger et al; (US 2020/0112489) in view of Francesco et al; (A Tutorial on Machine Learning for Failure Management in Optical Networks – 2019 attached).

Regarding claim 20, Scherger discloses a program product comprising a computer readable storage medium with program code, the program code being configured to be executable by a processor to perform operations ;(working memory 435 connected to the processor 410 for executing the instructions stored in the memory 435, see figure 4)  comprising: storing state parameters from and optical adapter of an optical link in a data log; inputting the state parameters from the data log into a failure prediction model; (ML failure prediction system 120 is configured to obtain abstracted KPIs, and/or other telemetry information (state parameters) about each of the one or more network elements 115, see paragraph 23 and figure 1) generating, using the failure prediction model, a probability of failure of the optical adapter based on current state parameters from the data log; (the ML failure prediction system 120 is configured to predict, based on the KPIs and/or other telemetry information, whether network equipment will fail, see paragraph 23 and figure 1) and in response to the probability of failure reaching a failure threshold; ( threshold crossing alarms (TCA) are implemented in combination with an ML failure algorithm, see paragraph 24, lines 1,2 and figure 1) and sending an alert ( determining whether one or more thresholds have been exceeded, and to perform an action in the form of  alarm in response to the threshold being exceeded, see paragraph 24, lines 4,5).

However Scherger does not explicitly disclose decreasing data traffic in the optical link.

In a related field of endeavor, Francesco discloses decreasing data traffic in the optical link ;(in case of a predicted failure on the primary light path the data traffic is rerouted traffic on a backup light path, see page 6, section IV and paragraph 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the decrease in data traffic of Francesco with Scherger to reroute the data traffic on a backup light path and the motivation is to prevent the actual downtime.


Allowable Subject Matter
4. Claims 9,10,11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
5 . The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Kovsh et al; (US 2021/0384969) discloses obtaining failure profile of a laser using machine learning, see figure 1.

b. Cagadas et al; (US 10891560) discloses machine learning model training by generating alert threshold and then generating alert ticket based on the threshold, see figure 3.

c. Matsubara et al; (US 8856584) discloses time required for recalculation and path switching upon occurrence of failure, see figure 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636